Citation Nr: 1417372	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-13 856A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for ulcerative colitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to September 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In March 2013, the Veteran presented testimony before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A copy of the transcript is of record.  

In December 2013, this matter was remanded for further development.  As will be discussed further, the Board finds that the RO did not comply with the remand instructions and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in December 2013 to afford the Veteran a VA examination.  The remand instructions asked a VA examiner to determine whether there was clear and unmistakable evidence that the Veteran's ulcerative colitis preexisted service and whether there was clear and unmistakable evidence that the Veteran's condition was not aggravated by service or that any increase in severity was due to the natural progression of the disease.  The January 2014 VA examiner used the appropriate standard in addressing the first part of the opinion, but not when addressing the aggravation question.  That answer was framed in the context of whether it was "as likely as not (50 percent or greater probability)" that the Veteran's ulcerative colitis was aggravated by service or that any increase in severity was due to the natural progression of the disease.  As the "as likely as not" standard is far less than the required clear and unmistakable standard, the AMC did not comply with the December 2013 remand instructions and another remand is mandatory. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who provided the January 2014 opinion for an addendum.  If that examiner is unavailable, refer the claims folder to another appropriate examiner for the requested opinion.  Based on the examination and review of the record, the examiner should specifically address the following:

(a)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran's ulcerative colitis was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.  The Board emphasizes that it is not sufficient to indicate that it is as likely as not that the Veteran's condition existed prior to service; the examiner's opinion must address whether there is clear and unmistakable (i.e., it is undebatable) evidence that the Veteran's ulcerative colitis was not aggravated by service or whether there is clear and unmistakable (i.e., it is undebatable) evidence that any increase in disability was due to the natural progression of the disease.  

(b)  If the answer to (a) is no, is it at least as likely as not (likelihood 50 percent) that the Veteran's ulcerative colitis is related to service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  The RO should then readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



